NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Abigail Griffin on 8 April 2021.
The application has been amended as follows: 
1.            (Currently Amended) A method for controlling a regeneration process of a lithium-ion battery cell (1) that comprises a regeneration electrode (4), an anode (2) positioned on a first side of the regeneration electrode (4), a first separator (9) positioned between the anode (2) and the regeneration electrode (4), a cathode (3) positioned on a second side of the regeneration electrode (4), the second side being opposite to the first side, a second separator (10) positioned between the cathode (3) and the regeneration electrode (4), the regeneration electrode (4) oriented parallel to the anode (2) and the cathode (3), the method comprising: 
                sensing a current availability of cyclable lithium in the anode (2),
                sensing a current availability of cyclable lithium in the cathode (3),
                passing a first current (I1) between the anode (2) and the regeneration electrode (4) until the current availability of cyclable lithium in the anode (2) corresponds to a target availability of cyclable lithium in the anode (2), and
                2) between the cathode (3) and the regeneration electrode (4) until the current availability of cyclable lithium in the cathode (3) corresponds to a target availability of cyclable lithium in the cathode (3)

wherein the first current (I1) is provided via a first current source (12) connected between the anode (2) and the regeneration electrode (4) and the second current (I2) is provided via a second current source (13) connected between the cathode (6) and the regeneration electrode (4).

Claim 14 (canceled)

Drawings
The following changes to the drawings are required by the examiner and agreed upon by applicant: Applicant must submit an updated figure 1 with element numbers 12 and 13 pointing to the first and second current source as described in paragraph [0036] of the specification as originally filed.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments above make the claims allowable over the prior art as a whole because while the prior art teach similar methods of regenerating lithium ion battery electrodes, none of the prior art as a whole obviates the claimed arrangement including two current sources for supplying the first and second current. As seen in the closest prior art Xiao and Howard (cited in most recent rejections) a single current source is provided and is alternated between the positive and negative electrode to regenerate a single electrode at a time.  Providing a second current source as required by the instant claims would not be obvious to one of ordinary skill in the art as substantial rearrangement of the prior art systems would be required.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS P D'ANIELLO/               Primary Examiner, Art Unit 1723